                 Case 19-10316-LSS             Doc 486       Filed 07/17/20    Page 1 of 6




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

---------------------------------------------------------------x
In re:                                                         :   Chapter 7
                                                               :
BEAVEX HOLDING CORPORATION, et al.,1                           :   Case No. 19-10316 (LSS)
                                                               :   (Jointly Administered)
                                                               :
                             Debtors.                          :
---------------------------------------------------------------x

                     STIPULATION TO MODIFY THE AUTOMATIC STAY

                                                    PARTIES

        Mashauni Walker (“Movant”) and George L. Miller, solely in his capacity as the chapter 7

trustee of the above-captioned debtors (the “Trustee”) submit the following Stipulation to Modify

the Automatic Stay (“Stipulation”). Collectively, the Trustee and Movant are referred to herein as

the “Parties”.

                                                   RECITALS

        A.       On February 9, 2018, Movant commenced litigation against debtor BeavEx

Incorporated, and Gilbert Cisneros, in the 224th Judicial District, Bexar County, Texas (the “State

Court Litigation”). On May 30, 2018, Movant filed an Amendment to Complaint adding Rogelio

Gonzalez d/b/a Gonzalez Delivery Service, to the suit Prior to the Petition Date the Debtor and

the Movant were engaged in litigation (the “Civil Action”) pending in the District Court of the

State of Texas for the County of Bexar, Case No. 2018CI02427 (the “State Court”).




        1
          The Debtors and the last four digits of their respective taxpayer identification numbers is
as follows: BeavEx Holding Corporation (7740); BeavEx Acquisition, Inc. (5497); BeavEx
Incorporated (7355); JNJW Enterprises, Inc. (4963); and USXP, LLC (2997). The headquarters
for the above-captioned Debtors is located at 2120 Powers Ferry Road SE, Suite 300, Atlanta, GA
30339
              Case 19-10316-LSS         Doc 486      Filed 07/17/20     Page 2 of 6




         B.    The Complaint alleges that Plaintiff Mashauni Waller was the victim of an

automobile collision on December 10, 2016, which resulted in personal injuries. The vehicle was

operated by Gilbert Cisneros, was owned by and allegedly employed for delivery services by

debtor BeavEx Inc. (the “Debtor Defendant”).

         C.    On April 5, 2018, the Debtor Defendant answered the Complaint, and the parties

have been engaged in discovery until the filing of the Chapter 11 Cases.

         D.    During the State Court Litigation, the Debtor Defendant disclosed the existence of

an insurance policies under which they are named insureds. The insurance policy includes: (i) a

courier cargo insurance policy underwritten by Lockton with a policy number of FINFR1601672;

(ii; there may be other applicable insurance policies revealed during discovery in the State Court

Litigation (the “Insurance Policy”).

         E.    On February 18, 2019, each of the Debtors filed a voluntary petition under chapter

11 of the Bankruptcy Code with this Court. The Debtors are authorized to operate their business

and manage their properties as debtors in possession pursuant to sections 1107(a) and 1108 of the

Bankruptcy Code. On March 1, 2019, the Office of the United States Trustee for the District of

Delaware appointed an Official Committee of Unsecured Creditors in the Debtors’ bankruptcy

cases.

         F.    On March 1, 2019, counsel for the defendants, on behalf of the Debtor Defendants,

filed a Suggestion of Bankruptcy in the State Court Litigation to advise the District Court of Texas

(the “State Court”) that the Debtor Defendants had commenced the Chapter 11 Cases and, as a

result, an injunction was now in effect, pursuant to section 362 of the Bankruptcy Code, to stay

the State Court Litigation and enjoin the Movant from continuing to pursue their claims as against

the Debtor Defendants in the State Court.




                                                 2
              Case 19-10316-LSS          Doc 486      Filed 07/17/20    Page 3 of 6




       G.      On June 26, 2019, the Debtors filed a Motion for Entry of an Order (I) Converting

Their Chapter Cases to Cases Under Chapter 7 and (II) Granting Related Relief [D.I. 355] (the

“Conversion Motion”). On July 23, 2019, the Court entered an Order granting the Conversation

Motion, and George L. Miller was appointed as the interim Chapter 7 trustee (the “Chapter 7

Trustee”) in the Debtors’ Chapter 7 bankruptcy cases (the “Chapter 7 Cases”). See D.I. 398, 299.

       Now therefore, in consideration of the foregoing recitals, each of which are true and which

are incorporated into and made an integral part of this Stipulation, and the terms and conditions

hereinafter set forth, the Parties hereby agree as follows:

                                           STIPULATION

       1.      This Stipulation is deemed effective on the date it is executed by both parties hereto

and approved by the Bankruptcy Court (the “Stipulation Effective Date”). Promptly after execution

by the Parties, the Trustee shall seek approval of the Stipulation by the Bankruptcy Court.

       2.      On the Stipulation Effective Date, the Movant shall have limited relief from the

automatic stay in the Chapter 7 Cases solely for the purposes of pursuing the State Court Litigation

against the Debtors as a nominal defendants at no cost to the Debtors’ estate, Insurance Policies,

and any non-Debtor defendants, provided that (a) any recovery by the Movant shall be had solely

from the proceeds of the Insurance Policies, (b) nothing contained herein shall be deemed a waiver

of any rights or defenses to coverage of any insurer under any insurance policies issued to the

Debtors that may be implicated hereby, and (c) any self-insured retention provisions of any

insurance policies shall remain in full force and effect, provided that the Debtors’ estates shall

have no obligation under the Insurance Policies or any insurance policies to spend any money or

incur any cost in defense of the State Court Litigation.




                                                  3
              Case 19-10316-LSS          Doc 486      Filed 07/17/20     Page 4 of 6




       3.      Upon the Stipulation Effective Date, the Movant waives their rights, if any, to any

distribution from the Debtors’ estates, and any right to collect from an of the Debtors’ estates, with

respect to any claims, including, without limitation the claims asserted by the Movant in the State

Court Litigation against the Debtors; provided that in no event shall the foregoing waiver prevent

the Movant from pursuing the claims asserted in the State Court Litigation against any proceeds

of the Insurance Policies, pursuit of which is expressly reserved.

       4.      This Stipulation shall be governed by the laws of the State of Delaware and shall

be construed and interpreted in accordance with its laws, notwithstanding its conflict of laws,

principles, or any other rule or regulation that would result in application of any other state’s law.

       5.      This Stipulation may be executed in one or more counterparts, any of which need

not contain the signatures of more than one Party, but all such counterparts taken together shall

constitute on and the same agreement. Facsimile or otherwise electronically transmitted signatures

shall be deemed to have the full force and effect of original ink signatures.

       6.      The Bankruptcy Court shall retain jurisdiction to resolve any disputes or

controversies arising from or relating to this Stipulation. The Movants consent to the jurisdiction

of the Bankruptcy Court to resolve any disputes or controversies between the Parties hereto arising

from or relating to this Stipulation. Any motion of application brought before the Bankruptcy Court

to resolve a dispute arising from or relating to this Stipulation shall be brought on proper notice in

accordance with relevant Local Rules of Bankruptcy Practice and Procedure of the United States

Bankruptcy Court for the District of Delaware.

       7.      Each Party shall bear its own costs and expenses with respect to this Stipulation.

       8.      Each Party represents and warrants that it has had an opportunity to fully review

the provisions of this Stipulation with attorneys of its own choice as a result of which the Parties




                                                  4
               Case 19-10316-LSS         Doc 486     Filed 07/17/20     Page 5 of 6




hereto acknowledge and agree (a) that any rule of law that provides that ambiguities are to be

construed against the drafting party shall not be employed in the interpretation of this Stipulation

and (b) that each party signing this Stipulation is entered into this Stipulation knowingly,

voluntarily, and of its own free will.

       9.      Except as provided for herein, the automatic stay in the Chapter 7 Cases shall

remain in full force and effect.



IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.


 Dated: July 17, 2020
 Wilmington, Delaware

                                             RESPECTFULLY SUBMITTED,

                                             THE LAW OFFICE OF THOMAS J. HENRY
                                             5711 University Heights Blvd. Ste. 101
                                             San Antonio, Texas 78249
                                             Tel. (210) 656-1000
                                             Fax. (361) 985-0601


                                             By: /s/ Christopher M. Chenault
                                             Christopher M. Chenault
                                             State Bar No. 24097494
                                             *Email: cchenault-svc@thomasjhenrylaw.com
                                             * service by this email only

                                             ATTORNEYS FOR MOVANT




                                                 5
           Case 19-10316-LSS   Doc 486   Filed 07/17/20     Page 6 of 6




Dated: July 17, 2020              Respectfully submitted,
Wilmington, Delaware
                                  /s/ David M. Klauder
                                  David M. Klauder, Esquire (DE No. 5769)
                                  Thomas D. Bielli, Esquire
                                  BIELLI & KLAUDER, LLC
                                  1204 N. King Street
                                  Wilmington, DE 19801
                                  Telephone: (302) 803-4600
                                  Facsimile: (302) 397-2557
                                  Email: dklauder@bk-legal.com
                                  E-mail: tbielli@bk-legal.com

                                  Counsel to George L. Miller, solely in his capacity
                                  as the Chapter 7 Trustee




                                     6
